DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELIAMISE ALEXIS,
                              Appellant,

                                    v.

 HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE CO.,
                        INC.
                      Appellee.

                              No. 4D18-3361

                              [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE16-
003355.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.